Name: Commission Regulation (EC) No 679/94 of 25 March 1994 determining to what extent licence applications submitted during March 1994 for live bovine animals weighing between 160 and 300 kg as part of an import quota provided for under European agreements concluded between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic (CSFR) may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 83/42 Official Journal of the European Communities 26 . 3 . 94 COMMISSION REGULATION (EC) No 679/94 of 25 March 1994 determining to what extent licence applications submitted during March 1994 for live bovine animals weighing between 160 and 300 kg as part of an import quota provided for under European agreements concluded between the Community and the Republic of Poland, the Republic of Hungary and die Czech and Slovak Federal Republic (CSFR) may be accepted Whereas the quantities for which import licence applica ­ tions have been submitted exceed the quantities avail ­ able ; whereas, pursuant to Article 3 (4) of Regulation (EC) No 358/94, a single percentage reduction in the quanti ­ ties applied for should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 358/94 of 17 February 1994 opening for 1994 and laying down detailed rules for the application of an import quota for live bovine animals weighing between 160 and 300 kg, originating in and coming from the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Federal Republic ('), and in particular Article 3 (4) thereof, Whereas Article 1 ( 1 ) of Regulation (EC) No 358/94 lays down the number of head of live bovine animals weighing between 160 and 300 kg for fattening or slaughter originating in and coming from Poland, Hungary, the Czech Republic or the Slovak Republic which may be imported under special conditions during 1994 ; HAS ADOPTED THIS REGULATION : Article 1 Applications submitted for 1994 under the import arran ­ gements referred to in Regulation (EEC) No 358/94 shall be reduced by 98,176 % . Article 2 This Regulation shall enter into force on 26 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 46, 18 . 2. 1994, p. 34.